ACCEPTED
                                                                                                           03-15-00422-CV
                                                                                                                   6867961
                                                                                                THIRD COURT OF APPEALS
                                                                                                           AUSTIN, TEXAS
                                          03-15-00422-CV                                              9/10/2015 2:01:05 PM
                                                                                                         JEFFREY D. KYLE
                                                                                                                    CLERK
                                Cause No. 15-0708-CC4

 SHAKEEL MUSTAFA,                                  §                                    IN  THE
                                                                                         FILED  IN THIRD
                                                                                  3rd COURT OF APPEALS
 Appellant                                         §                                  AUSTIN, TEXAS
                                                   §                              9/10/2015 2:01:05 PM
 v.                                                §                             COURT    OF D.
                                                                                    JEFFREY    APPEALS
                                                                                                  KYLE
                                                                                          Clerk
                                                   §
 FELIX RIPPY,                                      §
 Appellee                                          §                                  AUSTIN, TEXAS

APPELLANT’S MOTION TO EXTEND TIME TO FILE MOTION FOR REHEARING

  Appellant asks the Court to extend the time to file the motion for rehearing.

                                   A. INTRODUCTION

  1.    Appellant is Shakeel Mustafa; appellee is Felix Rippy.

  2.    The fifteen day deadline required for motions to extend time for

rehearing occurred on September 5, 2015, which was a Saturday. September

8, 2015, was the first business day after the weekend because September 7,

2015, was a holiday. Appellant’s brief was attempted to be electronically

submitted at 11:59 p.m. on September 8, 2015.                       However, the brief was not

successfully transmitted to the court clerk until 12:01 a.m. on September 9,

2015.

                         B. ARGUMENT & AUTHORITIES

  3.    The Court has the authority under Rule 49.8 to extend the time for a

party to file a motion for rehearing.

  4.    Appellant’s motion for was due on September 8, 2015.


                    Appellant’s Motion to Extend Time to File Motion for Rehearing
                                               Page 1
  5.   Appellant requests an additional one day to file the motion for

rehearing, extending the time until September 9, 2015.

  6.   No extension has been granted to extend the time to file the motion for

rehearing.

  7.   Appellant needs additional time to file the motion for rehearing because

the electronic filing was not successfully completed for approximately two

minutes, resulting in the brief being filed on September 9, 2015, at 12:01 a.m.

  8.   If the Court cannot extend the deadline, Appellant asks the Court to

reconsider the case en banc. See Tex. R. App. P. 41.2(c), 49.7. The issue to be

decided is whether a motion to compel arbitration that is denied can serve as

the basis for an interlocutory appeal when there are competing motions to

compel arbitration that provide different procedural rules. The issue in this

case presents such an extraordinary circumstance that resolution of the issue

by the Court en banc is necessary.

                                         D. PRAYER

  9.   For these reasons, Appellant asks the Court to grant an extension of time

to file the motion for rehearing until September 9, 2015.




                   Appellant’s Motion to Extend Time to File Motion for Rehearing
                                              Page 2
                                                       RESPECTFULLY SUBMITTED,

                                                       OSBORN LAW FIRM, P.C.

                                                       By: /s Chris Osborn           .
                                                       Christopher D. Osborn
                                                       State Bar No. 24037221
                                                       1019 Cecelia Street
                                                       Taylor, Texas 76574
                                                       512-275-6593
                                                       512-309-5317 fax
                                                       chris@osbornpc.com

                                                       ATTORNEY FOR APPELLANT


                      CERTIFICATE OF CONFERENCE

I certify that I contacted Appellee, Felix Rippy, via electronic mail on September 9,

2015, and he is opposed to this motion.




                    Appellant’s Motion to Extend Time to File Motion for Rehearing
                                               Page 3
                          CERTIFICATE OF SERVICE

I certify that a copy of Appellant’s Brief was served on Appellee, Felix Rippy, via

electronic mail before 5:00 p.m. this 9th day of September, 2015.



                                              /s/ Chris Osborn                       .
                                              Christopher Osborn


Felix Rippy                                      x❒ email to felixrippy@aol.com
3000 Joe DiMaggio, Ste. 3
Round Rock, TX 78665
512-310-9500
512-310-2580 fax




                    Appellant’s Motion to Extend Time to File Motion for Rehearing
                                               Page 4